DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Krom et al. (US 20130096555) in view of Hagen (US 20100185053).
Regarding claims 15-16, Krom et al. disclose a cannula or “reducer device” including: a tubular member (100, 200, 300, 400) having a proximal opening and a distal opening; and an electrically conductive component configured and positioned to provide an electrically conductive path from an interior of the tubular member to an exterior of the tubular member, the electrically conductive path being localized along a length of the tubular member.  Krom et al. disclose providing the electrically conductive material at the tapered distal portion 110 or on the proximal main portion 108 or on both.  Bowl 104 at the proximal end of the cannula (for e.g. 100) is made of a polymer material that is electrically insulative (Figs. 1B-4B and paras [0037]-[00449]).  
Regarding claim 23, Krom et al. disclose the electrically conductive structure is an electrically conductive tubular portion of the tubular member, for e.g. tapered distal portion 110 (Fig. 1B); and conductive layers 220 (Figs. 2A and 2B).
Regarding claim 24, Krom et al. disclose the electrically conductive material can be provided as a layer on the inside of tapered portion 210.  In this embodiment, the main tube portion or proximal portion 208 has an inner diameter larger than the electrically conductive tubular portion, i.e. portion 210 (Fig. 2B and paras [0040]-[0042]).
Regarding claim 25, Krom et al. disclose the electrically conductive component can be provided as a layer on the outside of tapered portion 210.  In this embodiment, the electrically conductive component (i.e. coated tapered portion 210) has an external diameter larger than an external diameter of the main tube portion or proximal portion 
Krom et al. disclose all elements of the claimed invention except for a surgical cannula such as an access cannula used to establish an access point for surgery and that receives the assembly. 
Hagen discloses providing an access cannula to establish an access point for e.g. during laparoscopic surgery (Fig. 1, abstract, paras [0029]-[0044]). 
Therefore it would have been recognized by one of ordinary skill in the art that applying the known technique of providing an access cannula, as taught by Hagen, to receive the surgical assembly of Krom et al. would have yielded predictable results, i.e., establishing a defined access point for surgery and minimizing damage to surrounding tissues. 

Allowable Subject Matter
Claims 1-9 and 11-14 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


April 22, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775